DETAILED ACTION
Reasons for Allowance
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The close prior art, Fang et al. (US-PAT No. 10,840,200), teaches of a manufacturing method of a chip package structure includes: dicing a wafer to separate chips formed thereon; mounting the chips on a carrier, each of the chips includes an active surface, a back surface opposite to the active surface, and a plurality of pads disposed on the active surface. The close prior art failed to teach exposing the piezoelectric element of each the plurality of individual chips, so that the exposed piezoelectric element is deflectable along a stroke axis; connecting a separate diaphragm to each of the exposed piezoelectric elements so that each of the separate diaphragms is deflectable along the stroke axis together with the exposed piezoelectric element that is connected to the separate diaphragm; and isolating the plurality of MEMS sound transducers, wherein each of the isolated MEMS sound transducers includes at least one of the plurality of separated individual chips and one of the separate diaphragms, as claimed in claim 1. 
Therefore the prior art do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claim 1 is allowed. 
Claims 2-20 are allowed for their dependency from independent claim 1.
3.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bottoni et al. US-PAT No. 10,206,046, Circuit Board Module Comprising a Continuous Cavity, Associated Sonic Transducer Assembly, And Production Method, Figs. 1-4 show a method for connecting the circuit board module to the membrane module for forming a sound transducer assembly in a connection press.
Chew US-PAT No. 11,049,734, Method of Packaging Chip and Chip Package Structure, Fig. 1 shows a method of packaging a chip.
Hatano et al. US-PG-PUB No. 2017/0288123, Method For Packaging Electronic Devices And Integrated Circuits, Figs. 1-5 show a manufacturing method of the of packaging a chip.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-4PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653